EXHIBIT 10.3

DISCOVER FINANCIAL SERVICES

DIRECTORS’ COMPENSATION PLAN

Section 1. Purpose

Discover Financial Services, a Delaware corporation (the “Company”), hereby
adopts the Discover Financial Services Directors’ Compensation Plan (the
“Plan”). The purpose of the Plan is to set forth the annual compensation for
non-employee directors and to promote the long-term growth and financial success
of the Company by attracting, motivating and retaining non-employee directors of
outstanding ability and assisting the Company in promoting a greater identity of
interest between the Company’s non-employee directors and its stockholders.

Capitalized terms used herein without definition have the meanings ascribed
thereto in Section 20.

Section 2. Eligibility

Only directors of the Company who are not employees of the Company or any
affiliate of the Company (the “Eligible Directors”) are eligible to participate
in the Plan.

Section 3. Plan Operation

(a) Administration. The Plan requires no discretionary action by any
administrative body with regard to any transaction under the Plan. To the
extent, if any, that questions of administration arise, these shall be resolved
by the Board. The Board may, in its discretion, delegate to the Chief Financial
Officer, the Chief Legal Officer, the Secretary of the Company or to one or more
officers of the Company any or all authority and responsibility to act pursuant
to the Plan. All references to the “Plan Administrators” in the Plan shall refer
to the Board, or the Chief Financial Officer, the Chief Legal Officer, the
Secretary or to one or more officers of the Company if the Board has delegated
its authority pursuant to this Section 3(a). The determination of the Plan
Administrators on all matters within their authority relating to the Plan shall
be conclusive.

(b) No Liability. The Plan Administrators shall not be liable for any action or
determination made in good faith with respect to the Plan or any award
hereunder, and the Company shall indemnify and hold harmless the Plan
Administrators from all losses and expenses (including reasonable attorneys’
fees) arising from the assertion or judicial determination of any such
liability.

Section 4. Shares of Stock Subject to the Plan

(a) Stock. Awards under the Plan shall relate to shares of Stock.

(b) Shares Available for Awards. Subject to Section 4(c) (relating to
adjustments upon changes in capitalization), as of any date, the total number of
shares of Stock with respect to which awards may be granted under the Plan shall
be equal to the excess (if any) of (i) 500,000 shares over (ii) the sum of
(a) the number of shares subject to outstanding awards granted under



--------------------------------------------------------------------------------

the Plan and (b) the number of shares previously issued pursuant to the Plan. In
accordance with (and without limitation upon) the preceding sentence, shares of
Stock covered by awards granted under the Plan that are canceled or expire
unexercised shall again become available for awards under the Plan. Shares of
Stock that are issuable pursuant to the awards granted under the Plan shall be
authorized and unissued shares, treasury shares or shares of Stock purchased by,
or on behalf of, the Company in open-market transactions.

(c) Adjustments. In the event of any merger, reorganization, recapitalization,
consolidation, sale or other distribution of substantially all of the assets of
the Company, any stock dividend, split, spin-off, split-up, split-off,
distribution of cash, securities or other property by the Company, or other
change in the Company’s corporate structure affecting the Stock, then the
following shall be automatically adjusted in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be awarded under
the Plan:

(i) the aggregate number of shares of Stock reserved for issuance under the
Plan,

(ii) the number and, if applicable, type of shares of Stock subject to
outstanding awards,

(iii) the number of Restricted Stock Units credited pursuant to Sections 5(a) of
the Plan, and

(iv) the number of shares to be granted pursuant to any other automatic awards
that may be provided for under the Plan in the future.

(d) Types of Award. The Company’s stockholders approved the Plan on June 13,
2007. The types of awards authorized by the stockholders under the Plan are
Retainers and Restricted Stock Units.

Section 5. Initial and Annual Awards of Restricted Stock Units

(a) Awards Granted.

(i) Initial Awards. A person who becomes an Eligible Director prior to
December 31, 2007 shall be entitled to receive a number of Restricted Stock
Units equal to the number obtained by dividing $350,000 by the Fair Market Value
of a share of Stock on the date of grant; provided, however, that if such a
person is elected, appointed or otherwise becomes an Eligible Director after the
date of the spin-off of the Company from Morgan Stanley, the initial equity
award provided for in this Section 5(a)(i) shall be adjusted on a pro-rata basis
by multiplying such award by a fraction where the numerator is twenty-four
(24) minus the number of months between the date of such spin-off and the date
that such person becomes an Eligible Director and the denominator is twenty-four
(24).

(ii) Subsequent Awards. As of the date of each Annual Meeting, each Eligible
Director, including, without limitation, any Eligible Director who becomes a
member of the Board by reason of being elected to the Board at such Annual
Meeting, shall be entitled to receive a number of Restricted Stock Units equal
to the number obtained by

 

2



--------------------------------------------------------------------------------

dividing $125,000 by the Fair Market Value of a share of Stock on such day;
provided, however, that such Eligible Director continues to serve as a director
of the Company after such Annual Meeting. Notwithstanding the foregoing, if a
person becomes an Eligible Director on a date other than the date of an Annual
Meeting, the equity award provided for in this Section 5(a)(ii) shall be granted
on the date that such person becomes an Eligible Director, using the Fair Market
Value of a share of Stock on such date; provided, however, that such award shall
be adjusted on a pro-rata basis by multiplying such award by a fraction where
the numerator is the number of months between the date that such person becomes
an Eligible Director and the date of the next Annual Meeting and the denominator
is twelve (12).

(b) Agreements. Each Restricted Stock Unit granted pursuant to this Section 5
shall be evidenced by an agreement in such form as the Plan Administrators
prescribes from time to time and shall comply with the following terms and
conditions:

(i) Restriction Period. Restricted Stock Units granted pursuant to
Section 5(a)(i) shall be subject to a restriction period whereby 50% of such
units shall vest on the first anniversary of the date of grant and the remaining
units shall vest on the second anniversary of the date of grant. Each grant of
Restricted Stock Units pursuant to Section 5(a)(ii) shall vest on the first
anniversary of the date of grant. Notwithstanding the foregoing, the Plan
Administrators, in their discretion, may specify in the agreement circumstances
under which the award shall become immediately transferable and nonforfeitable
or under which the award shall be forfeited.

(ii) Effect of Termination.

(A) Unless provided otherwise in the applicable agreement, if an Eligible
Director’s service as a director of the Company terminates for a reason other
than for Cause, then any Restricted Stock Unit granted to such Eligible Director
shall vest following the date of such Eligible Director’s termination of service
in accordance with the following provisions:

(a) Disability or Death. If an Eligible Director’s service terminates by reason
of Disability or death, all Restricted Stock Units granted under the Plan to
such Eligible Director shall become fully vested.

(b) Other. If an Eligible Director’s service terminates for any other reason,
all Restricted Stock Units granted under the Plan to such Eligible Director
shall be immediately cancelled and forfeited.

(iii) Effect of Change in Control. Unless provided otherwise in the applicable
agreement, all Restricted Stock Units granted under the Plan to an Eligible
Director shall become fully vested upon a Change in Control.

(iv) Rights and Provisions Applicable to Restricted Stock Units. The agreement
relating to a Restricted Stock Unit shall specify whether the holder thereof
shall be entitled to receive, on a current or deferred basis, dividend
equivalents, or the deemed reinvestment of any deferred dividend equivalents,
with respect to the number of shares

 

3



--------------------------------------------------------------------------------

of common stock subject to such award. Prior to the settlement of a Restricted
Stock Unit, the holder thereof shall not have any rights as a stockholder of the
Company with respect to the shares of Stock subject to such award, except to the
extent that the Plan Administrators, in their sole discretion, may grant
dividend equivalents on Restricted Stock Units which are settled in shares of
Stock. No shares of Stock and no certificates or other indicia of ownership
representing shares of Stock that are subject to a Restricted Stock Unit shall
be issued upon the grant of a Restricted Stock Unit. Instead, shares of Stock
subject to Restricted Stock Units and the certificates or other indicia of
ownership representing such shares of Stock shall be distributed only at the
time of settlement of such Restricted Stock Units in accordance with the terms
and conditions of this Plan and the agreements relating to such Restricted Stock
Units.

(c) Limitation on Transfer. Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise conveyed by an Eligible Director.

(d) Deferral of Awards. Each Eligible Director may elect to defer an award of
Restricted Stock Units in accordance with Section 6.

Section 6. Deferral Elections

The Plan Administrators may permit the deferral of any Retainer or award granted
under this Plan, subject to the rules and procedures as it may establish, in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) or other applicable law, and which may include
provisions for the payment or crediting of dividend equivalents, on a current or
deferred basis, or the deemed reinvestment of any deferred dividend equivalents,
with respect to the number of shares Stock subject to such award.

Section 7. Annual Retainers

(a) Board Members. Each Eligible Director shall be entitled to an Annual
Retainer of $75,000.

(b) Lead Director and Chairpersons. In addition to the Annual Retainer provided
for in Section 7(a), the Lead Director shall be entitled to a Lead Director
Retainer of $75,000, the Audit Committee Chair shall be entitled to a Committee
Retainer of $50,000; the Compensation Committee Chair shall be entitled to a
Committee Retainer of $25,000 and the Nominating and Governance Committee Chair
shall be entitled to a Committee Retainer of $25,000.

Section 8. Fair Market Value

“Fair Market Value” shall mean, with respect to each share of Stock for any day:

(a) if the Stock is listed for trading on the New York Stock Exchange, the
closing price, regular way, of the Stock as reported on the New York Stock
Exchange Composite Tape, rounded up to the nearest whole cent, or if no such
reported sale of the Stock has occurred on such date, on the most recent date
such a reported sale occurred, or

 

4



--------------------------------------------------------------------------------

(b) if the Stock is not so listed, but is listed on another national securities
exchange or on the Nasdaq Global Market (“Nasdaq”), the closing price, regular
way, of the Stock on such exchange or Nasdaq, rounded up to the nearest whole
cent, as the case may be, on the date on which the largest number of shares of
Stock have been traded in the aggregate on the preceding twenty trading days,
or, if no such reported sale of the Stock has occurred on such date on such
exchange or Nasdaq, as the case may be, on the most recent date on which such a
reported sale occurred on such exchange or Nasdaq, as the case may be, or

(c) if the Stock is not listed for trading on a national securities exchange or
Nasdaq, the average of the closing bid and ask prices as reported by the
National Association of Securities Dealers, rounded up to the nearest whole
cent, or, if no such prices shall have been so reported for such date, on the
most recent date for which such prices were so reported.

Section 9. Issuance of Stock

(a) Restrictions on Transferability. All shares of Stock delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable or legally necessary under any applicable laws,
statutes, rules, regulations and other legal requirements, including, without
limitation, those of any stock exchange upon which the Stock is then listed and
any applicable federal, state or foreign securities law.

(b) Compliance with Laws. Anything to the contrary herein notwithstanding, the
Company shall not be required to issue any shares of Stock under the Plan if, in
the opinion of legal counsel to the Company, the issuance and delivery of such
shares would constitute a violation by the Eligible Director or the Company of
any applicable law or regulation of any governmental authority, including,
without limitation, federal and state securities laws, or the regulations of any
stock exchanges on which the Company’s securities may then be listed.

Section 10. Withholding Taxes

The Company may require as a condition of delivery of any shares of Stock that
the Eligible Director remit (i) in cash, (ii) by tendering (or attesting to the
ownership of) shares of Stock, where the Company determines such action will not
result in unfavorable accounting treatment or (iii) by the Company withholding
shares of Stock, an amount sufficient to satisfy all applicable foreign,
federal, state, local and other governmental withholding tax requirements
relating thereto (if any) and any or all indebtedness or other obligation of the
Eligible Director to the Company or any of its subsidiaries. Any shares tendered
or withheld pursuant to this Section 10 will be valued at Fair Market Value on
the relevant payment or exercise date, as applicable.

Section 11. Plan Amendments and Termination

The Board may suspend or terminate the Plan at any time, in whole or in part.
Termination of the Plan shall not adversely affect the rights of Eligible
Directors with respect to outstanding awards granted pursuant to this Plan.

The Board may also alter, amend or modify the Plan at any time. These amendments
may include (but are not limited to) changes that the Board considers necessary
or advisable as a result of changes in, or the adoption or interpretation of,
any law, regulation, ruling, judicial

 

5



--------------------------------------------------------------------------------

decision or accounting standards (collectively, “Legal Requirements”). The Board
may not amend or modify the Plan in a manner that would materially impair an
Eligible Director’s rights in any outstanding award granted pursuant to this
Plan without the Eligible Director’s consent; provided, however, that the Board
may, without an Eligible Director’s consent, amend or modify the Plan in any
manner that it considers necessary or advisable to comply with any Legal
Requirement or to ensure that awards granted pursuant to the Plan are not
subject to Federal, state or local income tax prior to payment.

Notwithstanding the foregoing, if any provision of this Plan would, in the
reasonable, good faith judgment of the Company, result in or likely result in
the imposition on any Eligible Director or any other person of any tax, interest
or penalty under Section 409A of the Code, the Company may unilaterally amend or
reform this Plan or any provision hereof, without the consent of any Eligible
Director, in the manner that the Company reasonably and in good faith determines
to be necessary or advisable to avoid the imposition of such tax, interest or
penalty; provided, however, that any such amendment or reformation shall, to the
maximum extent the Company reasonably and in good faith determines to be
possible, retain the economic and tax benefits to the Eligible Directors
hereunder while not materially increasing the cost to the Company of providing
such benefits to the Eligible Directors.

Section 12. Listing, Registration and Legal Compliance

If the Plan Administrators at any time determine that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any award under the Plan, the issuance or
purchase of shares or other rights hereunder or the taking of any other action
hereunder (each such action being hereinafter referred to as a “Plan Action”),
then such Plan Action shall not be taken, in whole or in part, unless and until
such Consent has been effected or obtained. The term “Consent” as used herein
with respect to any Plan Action means (i) the listing, registrations or
qualifications in respect thereof upon any securities exchange or under any
foreign, federal, state or local law, rule or regulation, (ii) any and all
consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies, or (iii) any and all written agreements
and representations by an Eligible Director with respect to the disposition of
Stock or with respect to any other matter, which the Plan Administrators deems
necessary or desirable in order to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made.

Section 13. Right Reserved

Nothing in the Plan shall confer upon any Eligible Director the right to
continue as a director of the Company or affect any right that the Company or
any Eligible Director may have to terminate the service of such Eligible
Director.

Section 14. Rights as a Stockholder

An Eligible Director shall not, by reason of any Restricted Stock Unit or any
other award hereunder, have any rights as a stockholder of the Company until
Stock has been issued to such Eligible Director.

 

6



--------------------------------------------------------------------------------

Section 15. Unfunded Plan

The Plan shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company and any Eligible Director or other person. To
the extent any person holds any rights by virtue of a pending grant or deferral
under the Plan, such rights shall be no greater than the rights of an unsecured
general creditor of the Company.

Section 16. Governing Law

The Plan shall be governed by the laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state.

Section 17. Severability

If any part of the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of the Plan not declared to be unlawful or invalid. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such Section or part
of a Section to the fullest extent possible while remaining lawful and valid.

Section 18. Notices

All notices and other communications hereunder shall be given in writing and
shall be deemed given when personally delivered against receipt or five days
after having been mailed by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows; (a) if to the Company: Discover
Financial Services, 2500 Lake Cook Road, Riverwoods IL 60015, Attention:
Corporate Secretary; and (b) if to an Eligible Director, at the Eligible
Director’s principal residential address last furnished to the Company. Either
party may, by notice, change the address to which notice to such party is to be
given.

Section 19. Section Headings

The Section headings contained herein are for the purposes of convenience only
and are not intended to define or limit the contents of said Sections.

Section 20. Definitions

As used in the Plan, the following terms shall have the meanings indicated
below:

“Annual Meeting” means an annual meeting of the Company’s stockholders.

“Annual Retainer” means an annual cash retainer for services as a member of the
Board.

“Board” means the board of directors of the Company.

 

7



--------------------------------------------------------------------------------

“Cause” means, with respect to any Eligible Director termination of service on
the Board on account of any act of (A) fraud or intentional misrepresentation,
or (B) embezzlement, misappropriation or conversion of assets or opportunities
of the Company or any affiliate.

“Change in Control” means, except as provided otherwise below, the first to
occur of any of the following events:

(a) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as such term is modified in Sections
13(d) and 14(d) of the Exchange Act), other than (i) any employee plan
established by the Company or any of its subsidiaries, (ii) any group of
employees holding shares subject to agreements relating to the voting of such
shares, (iii) the Company or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (v) a corporation
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportions as their ownership of the Company, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 30% or more of either the total fair market value or total voting
power of the stock of the Company;

(b) a change in the composition of the Board such that individuals who, as of
the date of the award, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a member of the Board subsequent to the date of the
award whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (A) a merger or consolidation which results in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, at least 50% of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (B) a merger of consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (determined pursuant to
clause (a) above) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company

 

8



--------------------------------------------------------------------------------

or its affiliates of a business) representing 30% or more of either the then
outstanding shares of the Company’s common stock or the combined voting power of
the Company’s then outstanding voting securities; or

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Company’s
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of the Company immediately prior to
such transaction or series of transactions.

“Code” has the meaning set forth in Section 6.

“Committee Retainer” means an annual cash retainer for services as a member of
any committee of the Board.

“Company” has the meaning set forth in Section 1.

“Consent” has the meaning set forth in Section l2.

“Disability” means a “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

“Eligible Directors” has the meaning set forth in Section 2.

“Exchange Act” has the meaning set for in Section 20.

“Fair Market Value” has the meaning set forth in Section 8.

“Incumbent Board” has the meaning set forth in Section 20.

“Lead Director Retainer” means an annual cash retainer for services as the lead
director of the Board.

“Legal Requirements” has the meaning set forth in Section 11.

“Nasdaq” has the meaning set forth in Section 8.

“Normal Retirement” means the termination of service on the Board for retirement
at or after attaining age 65, other than termination for Cause, Disability or
death.

“Plan” has the meaning set forth in Section 1.

 

9



--------------------------------------------------------------------------------

“Plan Action” has the meaning set forth in Section 12.

“Restricted Stock Units” means the right to receive one share of Stock or the
Fair Market Value thereof in cash for each unit awarded subject to the
expiration of a specified restriction period and subject to any additional
restrictions that may be contained in the agreement relating thereto.

“Retainer” means the Annual Retainer, the Committee Retainer and/or the Lead
Director Retainer, as applicable.

“Stock” means the Company’s common stock, par value $0.01 per share, and any
other shares into which such stock shall thereafter be changed by reason of any
merger, reorganization, recapitalization, consolidation, split-up, combination
of shares or similar event as set forth in and in accordance with Section 4.

 

10